DETAILED ACTION
This correspondence is in response to the communications received February 21, 2020.  Claims 1-32 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
A restriction under the requirement for unity of invention was initially attempted by the examiner with regard to the Group I structure claims 1-19 and the Group II method of making the structure claims 20-32, however upon completion of the lack of unity analysis and search for prior art to disclose the shared technical features, the shared technical features between both Groups I and Group II, A-D and F, have been found to make a contribution over the prior art, since the prior art does not disclose claimed features of A-D and F.  See details in the reasons for allowance below.

Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the 


    PNG
    media_image1.png
    508
    885
    media_image1.png
    Greyscale

Regarding claim 1, Applicant discloses in Fig. 2, an infrared detection film, comprising:

an infrared detection transistor (60) including a gate electrode (1);

a gate insulating layer (4) that is surroundingly formed on said gate electrode (4 on 1);

a majority-carrier channel layer (5, page 10, line 27 through page 11, line 16) that is formed on said gate insulating layer (5 on 4); 



at least one source terminal (2) that is disposed on said majority-carrier channel layer (2 on 5) and that is spaced apart from said gate electrode and said at least one drain terminal (2 is spaced from 1 and 3); and

a photovoltaic semiconductor layer (12, page 11, line 25 through page 13, line 2) that is disposed on an exposed portion of said majority-carrier channel layer  exposed between said at least one drain terminal and said at least one source terminal (12 on exposed part of 5, that is between 2 and 3) and that is isolated from said at least one drain terminal and said at least one source terminal (12 is isolated from 2, 3 by insulating layer 7).

REASONS FOR ALLOWANCE
Claims 1-32 are allowed. 

The following is an Examiner's statement of reasons for allowance: The infrared detection transistor and the method of making an infrared detection transistor as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the closest prior art of Moriguchi et al. (US 2012/0292627) Fig. 1, discloses an infrared sensing transistor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features A-E, 

A.) infrared detection transistor including 
B.) a gate electrode 
C.) gate insulating layer that is surroundingly formed on said gate electrode
D.) majority carrier channel layer that is formed on said gate insulating layer
E.) at least one source terminal that is disposed on said majority carrier channel layer and that is spaced apart from said gate electrode and said at least one drain terminal,

in conjunction with the limitation of F, 

F.) a photovoltaic semiconductor layer that is disposed on an exposed portion of said majority carrier channel layer exposed between said at least one drain terminal and said at least one source terminal and that is isolated from said at least one drain terminal and said at least one source terminal.

So essentially Moriguchi discloses in Fig. 1 (as annotated below), each of the claim limitations A-E, except F.  Where the analogous F.) “photovoltaic semiconductor layer” of Moriguchi is layer “extrinsic semiconductor” (14db) over the analogous D.) “majority carrier channel layer” of Moriguchi is “intrinsic semiconductor” (13db).  However, Moriguchi does not disclose the F.) layer (14db) is not formed, “disposed on an exposed portion of said majority 


    PNG
    media_image2.png
    490
    737
    media_image2.png
    Greyscale


Regarding claim 20, the closest prior art of Moriguchi et al. (US 2012/0292627) Fig. 1 (above), discloses a method of making an infrared detection transistor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features A-D and G-J (G-J are mostly equivalent to claim 1’s E.), 

A.) method of making an infrared detection film adapted to be formed on a substrate provided with a thin-film transistor, comprising:
B.) forming a gate electrode on the substrate Z.) using magnetron sputtering technique;
C.) surroundingly forming a gate insulating layer on the gate electrode Y.) using chemical vapor deposition (CVD) technique or the magnetron sputtering technique;
D.) forming a majority-carrier channel layer on the gate insulating layer;
G.) forming an n-type semiconductor film on the majority-carrier channel layer X.) using the CVD technique,
H.) forming a metal film on the n-type semiconductor film W.) using the magnetron sputtering technique;
I.) patterning the n-type semiconductor film and the metal film to form at least one drain terminal and at least one source terminal V.) using photolithography technique and etching technique, 
J.) the at least one drain terminal and the at least one source terminal being spaced apart from each other,

in conjunction with the limitation of F.),

F.) forming a photovoltaic semiconductor layer on an exposed portion of the majority-carrier channel layer exposed between the at least one drain terminal and the at least one source terminal so as to isolate the photovoltaic semiconductor layer from the at least one drain terminal and the at least one source terminal.




Double Patenting
Non-statutory double patenting rejections with regard to the following Applicant’s co-pending applications were considered, but just as with the prior art, the following applications lack the limitation upon which the reasons of allowance are based upon, e.g. limitation F.).
1) Huang (US 2020/0388719), Figs. 2, 5,  no photovoltaic semiconductor layer.
2) Huang (US 2020/0402448) Fig. 10,  no photovoltaic semiconductor layer.
3) Huang (US 2020/0327305) Fig. 3,  no photovoltaic semiconductor layer.
4) Huang (US 2020/0229709) Fig. 3, no photovoltaic semiconductor layer.
5) Huang (US 2020/0065578) Fig. 8, the Photo-detecting region is separate from the TFT.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893